Citation Nr: 1105698	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-26 698	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 
1971 to November 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and September 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the case subsequently was 
transferred to the RO in Newark, New Jersey, and that office 
certified the appeal to the Board.

The Veteran also had indicated in his notice of disagreement 
(NOD) that the RO should have granted service connection for 
basal cell carcinoma of his chin and adnexal carcinoma of his 
left arm, including as due to herbicide exposure.  But after 
receiving the August 2007 statement of the case (SOC) addressing 
this additional issue, he did not subsequently perfect his appeal 
of this additional claim by also filing a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  
So this additional claim is not before the Board.  Rather, the 
Veteran's substantive appeal only referred to his appeal for 
PTSD.

As support for this claim for PTSD, the Veteran testified at a 
hearing in December 2010 at the Board's offices in Washington, 
DC, before the undersigned Veterans Law Judge (Central Office 
hearing).  At the conclusion of the hearing, the presiding judge 
ordered the record held open for an additional 30 days to give 
the Veteran time to obtain and submit additional supporting 
evidence - including especially his most recent VA treatment 
records.  And he subsequently submitted this additional evidence 
within the time specified and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  



In this decision the Board is both reopening the claim on the 
basis of new and material evidence, and then granting the claim 
on its underlying merits.


FINDINGS OF FACT

1.  An unappealed July 1993 rating decision denied service 
connection for PTSD because there was no competent evidence of a 
then-current PTSD diagnosis or any confirmed life-threatening 
stressors that may have led to this condition.

2.  Additional evidence received since that July 1993 decision, 
however, is not cumulative or redundant of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate this claim, or raises a reasonable possibility of 
substantiating this claim.  More specifically, there are now 
several VA and Vet Center treatment records confirming this 
required diagnosis of PTSD.

3.  The Veteran's active duty from January 1971 to November 1972 
included confirmed service in Vietnam, during the Vietnam War, 
albeit without any confirmed indication of combat such as in the 
way of combat medals or decorations.

4.  Nevertheless, he claims that his service during the Vietnam 
War involved fear of hostile military activity, especially in the 
course of his duties as a door gunner for a helicopter unit, as 
well as escaping from armed men seeking to steal his gun.

5.  A VA treating physician confirmed in December 2010 that the 
Veteran is suffering from PTSD and specifically linked this 
diagnosis to stressors during his military service.

6.  The Veteran's claimed in-service stressors are consistent 
with the places, types, and circumstances of his service.



CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection for 
PTSD is final and binding on the Veteran based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But new and material evidence has been received since that 
July 1993 decision to reopen this claim for service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).

3.  Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010), § 3.304(f) 
(2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 
75 Fed. Reg. 41092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).




II.  Analysis-Petition to Reopen the Claim for Service 
Connection for PTSD

The RO first considered and denied this claim in a July 1993 
rating decision.  
The basis of that denial was that there was no confirmed DSM-IV 
diagnosis of PTSD, no credible supporting evidence that a 
stressor had occurred during the Veteran's service, including 
during his tour in Vietnam, and therefore no competent medical 
nexus evidence indicating a link between his then current 
symptoms and a stressor in service, since none had been verified 
or corroborated.  See 38 C.F.R. § 3.304(f) (indicating service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- 
IV); (2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The RO notified the Veteran of that decision and apprised him of 
his procedural and appellate rights, but he did not appeal.  
Therefore, that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

Since the RO has previously considered and denied this claim, and 
the Veteran did not timely appeal that decision, the Veteran must 
submit new and material evidence to reopen this claim.  38 C.F.R. 
§ 3.156.

Irrespective of the RO's more recent decision concerning whether 
there is new and material evidence, so, too, must the Board make 
this threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

If the Board determines there is no new and material evidence, 
that is where the analysis must end, and what the RO determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

If, on the other hand, the Board determines there is new and 
material evidence, then the Board must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2010).  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).



In determining whether evidence is new and material, the 
credibility of this evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making a 
determination as to the ultimate credibility and weight of the 
evidence as it relates to the merits of the claim.  Essentially, 
the presumption of credibility "dissolves" once the claim is 
reopened and decided on the merits.  See, too, Duran v. Brown, 7 
Vet. App. 216 (1994) (indicating "Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Since the RO's July 1993 denial of this claim is the most recent, 
and indeed, only, final and binding decision on this claim, it 
marks the starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be considered 
in making this new and material determination is that added to 
the record since the last final and binding denial on any basis, 
so irrespective of whether it was on the underlying merits or 
instead a prior petition to reopen the claim).  

Based on the grounds stated for the denial of the claim in that 
July 1993 decision, new and material evidence would consist of 
competent evidence providing the required DSM-IV diagnosis of 
PTSD, credible supporting evidence that a stressor occurred 
during or coincident with the Veteran's military service - 
including while stationed in Vietnam, or evidence suggesting a 
link between his current symptoms and that stressor in service.  
See Evans, 9 Vet. App. at 284 (indicating the newly presented 
evidence need not be probative of all the elements required to 
award the claim, just probative as to each element that was a 
specified basis for the last disallowance).  See also Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant the claim).



Since that July 1993 decision, the Veteran has submitted 
additional copies of service personnel records (SPRs), VA and Vet 
Center treatment records, personal statements and testified at a 
hearing before the Board.  This additional evidence is not only 
new, since not considered when previously adjudicating the claim, 
but also material to the disposition of this claim because there 
are now competent clinical findings establishing he at least has 
a DSM-IV compliant diagnosis of PTSD.  To this end, his VA and 
Vet Center treatment records show recent treatment and diagnoses 
of this condition.

Consequently, this is new and material evidence as defined by VA 
regulation because this additional evidence at least establishes 
he has this claimed condition.  38 C.F.R. § 3.156(a).  This 
evidence was not previously submitted to agency decision makers, 
so is new, and is material because it relates to an unestablished 
fact necessary to substantiate this claim and by itself, or in 
connection with the evidence previously of record, raises a 
reasonable possibility of substantiating this claim since there 
is now at least the required current diagnosis and resultant 
confirmation of PTSD.  And according to the holding in Cohen, 
this diagnosis is presumably in accordance with the DSM-IV 
criteria, both in terms of the adequacy and sufficiency of the 
stressors claimed, and by relating this diagnosis to the 
Veteran's military service.  Accordingly, this claim is reopened.  
38 U.S.C.A. § 5108.  The Board will next readjudicate this claim 
on its underlying merits.  

III.  Analysis-Entitlement to Service Connection for PTSD

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999).

As mentioned, service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in- service stressor.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 
"clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there 
generally must be independent evidence corroborating his 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non- 
combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

However, as of July 13, 2010, VA amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to 
the types of claims that VA will accept through credible lay 
testimony, alone, as being sufficient to establish the occurrence 
of an in-service stressor without undertaking other development 
to verify the Veteran's account.  VA's specific PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements 
from Veterans who served in combat, as denoted by combat-related 
awards or decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former prisoners of war (POWs) and those with an in-service 
diagnosis of PTSD as sufficient to establish occurrence of an in-
service stressor if they are consistent with the places, types, 
and circumstances of service.  As well, because of still other 
amendments, claims predicated on personal or sexual assault 
invoke special consideration - such as by creating an exception 
to the holding in Moreau and accepting after-the-fact medical 
nexus evidence to link the PTSD to the Veteran's military service 
and by allowing evidence from sources other than his service 
records to corroborate his account of the claimed stressor 
incident, including indications of behavioral changes.  See YR v. 
West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. 
App. 272, 279-280 (1999).

The primary result of this most recent amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) a VA 
psychiatrist or psychologist, or contract equivalent, confirm 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; (2) the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service; and (3) the 
Veteran's symptoms are related to the claimed stressor.  This 
most recent regulation amendment has no impact on PTSD stressors 
experienced during combat, while interned as a POW, or as the 
result of personal or sexual assault.

It further warrants mentioning that a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Veteran, as mentioned, now has the required DSM-IV diagnosis 
of PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).  The report 
of the discharge summary for a VA PTSD residential rehabilitation 
treatment program, from June to August 2005, provides this 
required diagnosis of Axis I PTSD, which, again, presumably is in 
accordance with the DSM-IV standards.  See again Cohen v. Brown, 
10 Vet. App. 128 (1997) (the Court noted that diagnoses of PTSD 
are presumably in accordance with the DSM-IV criteria, both in 
terms of the adequacy and sufficiency of the stressors claimed).  
He also has several other PTSD diagnoses in the course of his VA 
outpatient and inpatient psychiatric treatment, as well as during 
his Vet Center mental health treatment.  So he has established he 
has PTSD, i.e., current disability on account of this condition.  



Consequently, the determinative issue is whether the Veteran's 
PTSD is attributable to his military service - and, in 
particular, to the incidents mentioned he says occurred while he 
was stationed in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The Veteran asserts he has PTSD due to both combat and noncombat-
related stressors, but all of which concern his service in 
Vietnam.  Specifically, he asserts that:  (1) after spending the 
night in a village with a Vietnamese woman, two armed men broke 
in early in the morning, demanding his M-16 gun, but he was able 
to escape, although he had to leave the girl behind; and (2) as a 
helicopter door gunner, seeing men wounded, tortured and killed, 
as well as seeing dead children, and being fired upon himself.  
See August 2005 VA psychiatric treatment discharge summary and 
September 2009 Vet Center treatment record.

So, both of the Veteran's asserted in-service stressors indicate 
he was fearful of losing his life while in Vietnam.  Thus, these 
alleged stressors are sufficient to warrant consideration under 
the recent revisions to 38 C.F.R. § 3.304(f)(3).
His service personnel records show he served in Vietnam, during 
the Vietnam War, from December 1971 to November 1972.  That is, 
he served on the ground in enemy territory, i.e., in a hostile 
environment, during a period of war.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  And although his military occupational 
specialty (MOS) was clerk, he has testified that his actual 
duties and responsibilities in Vietnam involved much more, 
including often serving as a door gunner for a helicopter unit.  
See personal hearing transcript at pages 4 and 17.  His SPRs are 
relatively sparse, and so, provide little to refute or 
corroborate these assertions of different or greater 
responsibility in Vietnam, beyond his official MOS.  But his 
consistent personal statements serve to corroborate his 
assertions of these other duties and responsibilities in Vietnam, 
that is, outside of his official MOS.  Under these circumstances, 
the Board finds that his reported stressors indicate he had "fear 
of hostile military ... activity" of the type contemplated by the 
revised 38 C.F.R. § 3.304(f)(3).  Therefore, these particular 
stressors need not be independently corroborated.

The Veteran reported stressors related to being a helicopter door 
gunner to a VA treating staff psychiatrist in June 2005, who 
later that month diagnosed chronic PTSD.  Significantly, that 
June 2005 VA treating psychiatrist also noted severe combat-
related trauma in making this diagnosis, so presumably indicating 
the Veteran's response to this stressor involved feelings of 
"fear for his life" throughout his service in the Vietnam War.  
He was objectively found to have symptoms of irritable mood, 
mildly constricted affect, and subjectively reported symptoms of 
sleep impairment due to nightmares, intrusive thoughts, 
isolation, hypervigilance and anger.  After objective mental 
status evaluation, this VA treating psychiatrist diagnosed PTSD 
and specifically linked this diagnosis to the Veteran's military 
service, which would include this reported stressor since it was 
recorded as a specific stressor in the psychiatrist's treatment 
records.  The VA treating psychiatrist essentially concluded that 
the Veteran's PTSD was caused by events consistent with the 
circumstances of his service, especially in Vietnam.

Similarly, a second VA treating psychiatrist also diagnosed PTSD 
in August 2005, following inpatient treatment for this condition.  
This VA psychiatrist similarly considered severe Vietnam War 
trauma in making this diagnosis.  Specifically, this additional 
psychiatrist recorded the Veteran's reported stressors as a 
door gunner of being fired upon and seeing others wounded and 
killed.  Moreover, a December 2010 letter by yet another VA 
treating physician attested to the fact that the Veteran had been 
receiving active VA psychiatric treatment for PTSD as a result of 
his military service.

In addition, a September 2009 Vet Center treatment record 
recorded that the Veteran reported a traumatic experience due to 
a Vietnam War stressor.  Consistent with what he has at other 
times recounted, he related that after spending the night in a 
village with a Vietnamese woman, two armed men broke into her 
home early in the morning, demanding his M-16 gun, but he was 
able to escape, although he had to leave the girl behind.  He 
reported feeling elevated levels of fear and panic when he 
experiences feelings of being trapped, and expressed guilt over 
leaving the Vietnamese young lady behind in his escape.  A 
licensed social worker therapist at the Vet Center assessed him 
with PTSD.  This clinical social worker later submitted a 
statement, dated in December 2010, which reaffirmed his PTSD 
diagnosis and revealed that he had received ongoing psychotherapy 
from the Vet Center for PTSD since 2006.  

Essentially, the Board finds that referral to military records 
sources for further corroboration of the Veteran's lay testimony 
as to a stressor related to his service is unnecessary, 
especially given the recent revisions to § 3.304(f)(3), because 
the aforementioned reported stressor is shown to have been 
related to his fear of hostile military ... activity and is 
consistent with the places, types, and circumstances of his 
service.

So, in summary, the Board finds the Veteran's fear of losing his 
life while stationed in Vietnam during the Vietnam War is akin to 
the "fear of hostile military ... activity" contemplated by the 
most recent revisions to § 3.304(f)(3).  The Board also finds 
that VA treating psychiatrists and a Vet Center social worker 
confirmed that this fear of the Veteran losing his life in 
Vietnam is justification for the diagnosis of PTSD, and that the 
events alleged are consistent with the places, types, and 
circumstances of his service, especially in Vietnam.

Therefore, the Board finds that the most probative, i.e., 
competent and credible, medical evidence of record establishes 
the Veteran's PTSD is as likely as not attributable to his 
military service - and, in particular, to his fear of losing his 
life while serving in Vietnam.  So he is entitled to service 
connection for PTSD, especially resolving all reasonable doubt 
concerning this in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (indicating an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology).




ORDER

The claim for service connection for PTSD is both reopened and 
granted on its underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


